                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARK LYDELL DIXON, V96657,                           Case No. 21-cv-03350-CRB (PR)
                                   8                    Petitioner,                           ORDER DISMISSING PETITION FOR
                                                                                              A WRIT OF HABEAS CORPUS
                                   9             v.                                           WITHOUT PREJUDICE AND
                                                                                              DENYING A CERTIFICATE OF
                                  10     WARDEN,                                              APPEALABILITY
                                  11                    Respondent.

                                  12                                                     I.
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at the California Medical Facility (CMF) in
                                  14   Vacaville, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  15   challenging the decision of CMF medical officials to involuntarily medicate him.
                                  16                                                    II.
                                  17          Federal law opens two main avenues to relief on claims related to imprisonment: a petition
                                  18   for a writ of habeas corpus under 28 U.S.C. § 2254, and a complaint for violation of federal civil
                                  19   rights under 42 U.S.C. § 1983. Hill v. McDonough, 547 U.S. 573, 579 (2006). Habeas is the
                                  20   “exclusive remedy” for the prisoner who seeks “immediate or speedier release from confinement.”
                                  21   Skinner v. Switzer, 562 U.S. 521, 525 (2011) (citation and internal quotation marks omitted).
                                  22   Where the prisoner’s claim “would not necessarily spell speedier release, however, suit may be
                                  23   brought under § 1983.” Id. (citation and internal quotation marks omitted). In fact, a § 1983 action
                                  24   is the exclusive remedy for claims by state prisoners that do not “lie at the ‘core of habeas
                                  25   corpus.’” Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting Preiser v.
                                  26   Rodriguez, 411 U.S. 475, 487 (1973)).
                                  27          Here, petitioner seeks relief from the decision of CMF medical officials to involuntarily
                                  28   medicate him despite the purported denial of a petition to involuntarily medicate petitioner by a
                                   1   state administrative law judge. But success on petitioner’s challenge – an order invalidating the

                                   2   decision of CMF medical officials to involuntarily medicate him – would not necessarily lead to

                                   3   his immediate or earlier release from confinement. See Skinner, 562 U.S. at 534. Put simply,

                                   4   petitioner’s challenge to the decision of CMF medical officials to involuntarily medicate him does

                                   5   not fall within the “core of habeas corpus” and consequently “must be brought, if at all, under §

                                   6   1983.” Nettles, 830 F.3d at 934 (citations and internal quotation marks omitted).

                                   7                                                    III.

                                   8          For the foregoing reasons, the petition for a writ of habeas corpus under 28 U.S.C. § 2254

                                   9   challenging the decision of CMF medical officials to involuntarily medicate him is DISMISSED

                                  10   without prejudice to bringing a civil rights complaint under 42 U.S.C. § 1983 in the United States

                                  11   District Court for the Eastern District of California, in whose venue CMF lies and the pertinent

                                  12   prison medical officials presumably reside. See 28 U.S.C. § 84(b).
Northern District of California
 United States District Court




                                  13          Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of

                                  14   appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “jurists

                                  15   of reason would find it debatable whether the petition states a valid claim of the denial of a

                                  16   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  17   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

                                  18          The clerk is instructed to close the file and terminate all pending motions as moot.

                                  19          IT IS SO ORDERED.

                                  20   Dated: May 25, 2021

                                  21                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
